Lathrop, J.
On the agreed facts in this case we are of opinion that the Superior Court was right in ordering judgment for the defendant. By the R. L. c. 102, § 143, any person may kill a dog which is not “ licensed and collared ” according to the provisions of the chapter. The meaning of the word “ collared ” is shown by § 128 of the same chapter, which provides for the licensing of a dog, three months old or over, and further provides as follows: “ The owner or keeper of a licensed dog shall cause it to wear around its neck a collar distinctly marked with its owner’s name and its registered number.”
The dog which the defendant killed had on a collar with its owner’s name, but its registered number was not upon it, and the defendant was by the terms of the law justified in killing it, if he could do so without committing a trespass. While the statute is rigorous, as has been said of other similar statutes, the law is clear and easily complied with. Tower v. Tower, 18 Pick. 262. Morewood v. Wakefield, 133 Mass. 240.
It is immaterial that the plaintiff acted in good faith, and understood that the dog was to have the same registered number as a dog of his that had died. Nor is it material that the defendant killed the dog for another reason than that on which he now relies.

Judgment affirmed.